       Case 1:19-cv-00116-AWI-SKO Document 19 Filed 08/28/19 Page 1 of 2



Jeremy E. Branch (CA Bar # 303240)
The Law Offices of Jeffrey Lohman, P.C.
4740 Green River Road, Suite 310
Corona, CA 92880
T: (866) 329-9217
F: (657) 246-1312
E: JeremyB@jlohman.com
Attorney for Plaintiff,
LYNNE KEMMER

                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

LYNNE KEMMER,                                     Case No: 1:19--CV-00116-AWI-SKO

               Plaintiff,
                                                  ELECTRONICALLY FILED
v.

USAA SAVINGS BANK,

               Defendants.


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Lynne Kemmer (“Plaintiff”), and Defendant USAA Savings Bank,

(“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(2), hereby stipulate to the

dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, with

each party to bear its own costs and fees.

 JOINTLY SUBMITTED BY:

/s/ Joshua N. Kastan (with permission)         /s/ Jeremy E. Branch
Joshua N. Kastan                               Jeremy E. Branch
DKM Law Group, LLP                             The Law Offices of Jeffrey Lohman, P.C.
535 Pacific Avenue, Suite 101                  4740 Green River Road, Suite 310
San Francisco, CA 94133                        Corona, CA 92880
415-421-1100                                   T: (866) 329-9217
Email: JNK@dkmlawgroup.com                     F: (657) 246-1312
COUNSEL FOR DEFENDANT                          E: JeremyB@jlohman.com
                                               COUNSEL FOR PLAINTIFF
      Case 1:19-cv-00116-AWI-SKO Document 19 Filed 08/28/19 Page 2 of 2


                                CERTIFICATE OF SERVICE


       I hereby certify that on the 28th day of August 2019, I electronically filed the foregoing

Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.




 Joshua Nathan Kastan
 DKM Law Group, LLP
 535 Pacific Avenue, Suite 101
 San Francisco, CA 94133
 415-421-1100
 Fax: 8337905202
 Email: JNK@dkmlawgroup.com
 COUNSEL FOR DEFENDANT




                                                      /s/ Jeremy E. Branch
                                                      Jeremy E. Branch
                                                      The Law Offices of Jeffrey Lohman, P.C.
                                                      4740 Green River Road, Suite 310
                                                      Corona, CA 92880
                                                      T: (866) 329-9217
                                                      F: (657) 246-1312
                                                      E: JeremyB@jlohman.comAttorney for
                                                      Plaintiff, LYNNE KEMMER




                                                2
